Exhibit 10.3

PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

 

WARNING: BY EXECUTING AND RETURNING THIS AGREEMENT, YOU ARE REPRESENTING AND
WARRANTING THAT YOU HAVE CONSULTED YOUR OWN LEGAL AND TAX ADVISORS WITH RESPECT
TO THIS AGREEMENT AND THE TAX AND OTHER LEGAL RAMIFICATIONS OF A SALE OF THE
INTEREST OF THE PROPERTY.

This PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is made and
effective as of the date Buyer executes this Agreement (“Effective Date”), by
and between The GC Net Lease (Carlsbad) Investors, LLC, a Delaware limited
liability company (“Buyer”), and the parties described in Exhibit D attached
hereto and by this reference made a part hereof, each a Delaware limited
liability company (each a “Seller” and collectively, “Seller”), with reference
to the facts set forth below. All terms with initial capital letters not
otherwise defined herein shall have the meanings set forth in Exhibit B herein.

RECITALS

Sellers, in a tenancy-in-common ownership structure, previously purchased the
land and improvements consisting of a certain office, research and development
facility located at 5781 Van Allen Way, Carlsbad, California (legally described
in Exhibit “A” attached hereto and incorporated by reference herein), which
includes the land and improvements, together with all appurtenant easements,
rights, and privileges, used or useful or connected with the beneficial use and
enjoyment of the land and improvements, including, without limitation, all
intellectual and intangible rights associated therewith and all of Seller’s
right, title and interest in the Lease and any contracts, guarantees, licenses,
approvals, permits, names, marks, and intellectual property, all the foregoing
being hereinafter collectively referred to herein as the “Property”;

Sellers desire to sell an undivided interest in the Property to Buyer and Buyer
desires to buy an undivided interest in the Property from Sellers on the terms
and conditions set forth in this Agreement;

The Property is subject to the Loan and Buyer shall acquire the Property subject
to the Loan;

Buyer is offering Sellers the opportunity to enter into a so-called “721
Exchange” transaction for all or a portion of their respective equity interest
in the Property, whereby participating Sellers will receive Units of limited
partnership interests in The GC Net Lease REIT Operating Partnership, L.P., a
Delaware limited partnership (in lieu of receiving the Cash Portion of the
compensation contemplated herein) for their equity interest in the Property
(“Exchange Option”). Such offering for the Exchange Option is made pursuant to
and in accordance with the terms and conditions set forth in the Contribution
Agreement and any ancillary documentation entered into with respect thereto, the
Prospectus dated November 6, 2009 (“Prospectus”), as modified by Supplement 14
dated January 20, 2011 to the Prospectus dated November 6, 2009 (the
“Supplement”), together with the Confidential Supplemental Offering Memorandum
dated March 9, 2011 (“Offering Memorandum”). The Contribution Agreement,
Prospectus, Supplement and the Offering Memorandum are herein collectively
referred to as the “Offering Materials”.

Concurrently, Buyer and Sellers are entering into various Transaction Documents
in connection with the transactions contemplated herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as set forth below.



--------------------------------------------------------------------------------

1.

Agreement of Purchase and Sale.

1.1. Recitals. The Recitals to this Agreement are hereby incorporated by
referenced as though fully set forth herein.

1.2 Purchase, Sale and Purchase Price. In consideration of the covenants herein
contained, Sellers hereby agree to sell, and Buyer hereby agrees to purchase,
the percentage interest in the Property of each Seller as such percentage
interest is indicated in Exhibit D opposite each Seller’s name (“Buyer’s
Interest”) at a purchase price (“Purchase Price”) in an aggregate amount
approximately equal to $56,000,000 of which a portion shall be Cash (“Cash
Portion”) paid into the escrow created by this Agreement (“Escrow”), or
alternatively, if and to the extent a Seller has elected to participate in the
Exchange Option, in lieu of the Cash Portion of the Purchase Price as to which
any Seller has elected to apply to the Exchange Option, Seller shall receive
Units of limited partnership interests. Any remainder of the Purchase Price
shall be paid through the assumption of each Seller’s prorata portion of the
Loan at the balance of the Loan existing as of the Closing Date.

1.3. Payment. Buyer shall pay the Purchase Price as follows:

1.3.1 Cash Portion of the Purchase Price. Subject to Section 1.3.3 below, Buyer
shall deposit an amount equal to the Cash Portion of the Purchase Price, and
plus the amount, if any, required of Buyer under Section 4 or any other
provision of this Agreement, in immediately available funds, at the close of
Escrow.

1.3.2 Units Received in Connection with Exchange Option. To the extent any
Seller is participating in the Exchange Option, Units of limited partnership
interests as evidenced by the Contribution Agreement(s) entered into in
connection with the Exchange Option, and pursuant to the terms of the
Partnership Agreement of the Partnership.

1.3.3. Note and Mortgage/Deed of Trust . With respect to the remaining balance
of the Purchase Price (“Loan Portion”), Buyer shall assume, or take title
subject to, the Loan, at the close of Escrow.

1.4 Buyer’s Deliveries. Buyer shall execute, acknowledge (where appropriate) and
deposit into Escrow (i) this Agreement, (ii) the Transaction Documents, to the
extent Buyer is a party thereto, (iii) including, without limitation, the Loan
Assumption Documents and (iii) such other documents as may be required by the
Lender or the Escrow Agent (as identified in the signature page hereto).

1.5. Buyer’s Right to Examine. Buyer shall have the right, at all times prior to
closing of the transactions contemplated herein, to examine any operating files
maintained by Seller’s agent in connection with the Loan, leasing, operation and
maintenance of the Property.

2. Opening and Close of Escrow.

2.1        Opening of Escrow. Upon execution of this Agreement by all parties,
Buyer shall open Escrow by depositing with the Escrow Agent a fully executed
original of this Agreement for use as escrow instructions. The Escrow Agent
shall execute the Consent of Escrow Agent at the end of this Agreement and
deliver a fully executed consent to Buyer. Buyer shall in turn, provide a fully
executed copy of this Agreement to Seller. Buyer and Sellers agree to execute
additional escrow instructions not inconsistent with the terms of this Agreement
reasonably required by the Escrow Agent. If there is any inconsistency between
the provisions of any such additional escrow instructions and this Agreement as
to Buyer’s and Seller’s transactions, the provisions of this Agreement shall
control.



--------------------------------------------------------------------------------

2.2        Seller’s Deliveries. Prior to the close of Escrow, each Seller shall
execute, acknowledge (where appropriate) and deposit into Escrow applicable
certificates regarding federal and state withholding taxes and a grant deed,
limited warranty deed or other appropriate transfer document (“Grant Deed”), in
form as approved by Buyer, conveying title to Buyer, along with the Loan
Assumption Documents, the Transaction Documents to the extent Seller is a party
thereto, and such other documents and agreements as Buyer or Lender shall
reasonably require in connection with the Closing of the transactions
contemplated herein.

2.3        Close of Escrow. Escrow shall close on or before the date (the
“Closing Date”) upon which Buyer determines that (x) all Sellers which currently
own the Property are prepared to close the respective transactions applicable to
each (i) by filing for record the Grant Deed, recording the Termination
Agreements for the Tenants in Common Agreement and Call Agreement, and the Loan
Assumption Documents, delivery of the termination of Asset Management Agreement,
Consent of each Seller to the sale of the Property and such other such documents
as may be necessary to procure Buyer’s Title Policy (as defined below), and
(ii) delivering funds and documents as set forth in Section 5 WHEN AND ONLY WHEN
(a) all funds and instruments required pursuant to Sections 1 and 2 have been
delivered to the Escrow Agent; and (b) each of the conditions set forth in
Section 3 has been, or upon such closing shall be, satisfied or waived as
provided for in Section 3; (y) Lender has approved the closing of the Loan
Assumption; provided, however, that Buyer may extend the Closing Date for such
additional periods as required to effect the closing so long as Buyer is
diligently proceeding with the close of Escrow as of the Closing Date; and
(z) Buyer has satisfied all conditions of any other lender providing funds to
Buyer for purposes of consummating the acquisition of the interest of all
Sellers’ in the Property. Escrow Agent is authorized to close escrow only if and
when: (i) Escrow Agent has received all items required to be delivered pursuant
to the terms hereof; and (ii) Title Company can and will issue a single Title
Policy for all of the Property owned by Sellers.

2.4        Failure to Close. If this Agreement is terminated as a result of a
failure of the Buyer’s Condition (i) Buyer and Sellers shall promptly execute
and deliver any cancellation instructions reasonably requested by the Escrow
Agent; (ii) Buyer and Sellers shall be released from their obligations under
this Agreement, other than any obligations of the parties that survive the
termination of this Agreement. If all conditions to the close of Escrow have
been satisfied or waived by the Closing Date, as extended at the option of
Buyer, as contemplated herein, and Buyer fails to close Escrow, Seller, as its
sole remedy, shall be entitled to terminate this Agreement and, upon such
termination, Buyer and Sellers shall be released from all obligations under this
Agreement.

2.5        Real Estate Reporting Person. If an to the extent applicable, Escrow
Agent is designated the “real estate reporting person” for purposes of
Section 6045 of Title 26 of the United States Code and Treasury Regulation
1.6045-4 and any instructions or settlement statement prepared by Escrow Agent
shall so provide. Upon the consummation of the transactions contemplated by this
Agreement, Escrow Agent shall file Form 1099 information return and send the
statement(s) to Sellers as required under the aforementioned statute and
regulation.

 

3. Conditions to Closing.

3.1        Closing Conditions. This Agreement and the obligations of the parties
hereunder are subject to satisfaction or waiver (by the party in whose favor the
condition precedent has been established) of all the conditions precedent set
forth below.

3.1.1.        Review of Preliminary Report. Prior to the date hereof, Buyer will
receive from Escrow a Title Report (as defined below) to review and retain for
their records. If any new exceptions to title appear of record prior to the
Closing Date, the Escrow Agent shall deliver to Buyer a supplemental report
(“Supplemental Report”) issued by the Title Company. If Buyer objects to any
items on the Title Report or Supplemental Report that will not be removed at
closing within three (3) days of receipt of either report, Buyer must notify the
Escrow Agent in writing. If any additional items appear that are not the result
of an act, omission or negligence of Sellers, then Buyer’s only remedy is to
terminate Escrow and, if Buyer does not so elect to terminate Escrow, Buyer
shall be deemed to have consented to any such new exceptions to



--------------------------------------------------------------------------------

title. If Buyer delivers notice of its election to terminate pursuant to this
Section 3.1.1, then this Agreement shall terminate and Buyer shall have no
further obligation to Seller hereunder.

3.1.2.    Title Insurance. Sellers shall provide a new title policy to Buyer
conveying title to one hundred percent (100%) of the Property subject only to
the Permitted Exceptions, as hereinafter defined (“Title Policy”), in an amount
that is not less than the amount of the Purchase Price, or such increased amount
as Buyer shall desire, insuring title to Buyer’s Interest. Buyer shall take
title to the Property subject to the exceptions (as approved by Buyer, in its
sole discretion) (the “Permitted Exceptions”). At Buyer’s election, the Title
Company must be prepared to irrevocably and unconditionally committed to issue
at closing one (1) title insurance policy to Buyer for the fee simple interest
all of the Sellers of the Property (in lieu of separate policies from each
tenant in common owner of the Property constituting Sellers), insuring title
subject only to such exceptions as Buyer has expressly approved, and with such
endorsements as Buyer may reasonably require.

3.1.3.    Approval of Loan Assumption. Lender shall have approved Buyer’s
assumption of the Loan with respect to Buyer’s Interest, and the interest of all
Sellers being acquired simultaneously.

3.1.4.    Buyer’s Condition. Anything contained in this Agreement to the
contrary notwithstanding, Buyer’s agreement to acquire the Property is expressly
subject to and contingent upon Buyer being able to complete the acquisition of a
one hundred percent fee simple (100%) interest in the Property from all of the
Sellers currently holding title, upon such terms and conditions as are
acceptable to Buyer in its sole and absolute discretion (including, without
limitation, obtaining and funding financing on terms acceptable to Buyer, in its
sole discretion) (“Buyer’s Condition”). Sellers acknowledge that such condition
involves consummating numerous tax-deferred exchanges pursuant to Section 721 of
the Internal Revenue Code and acquisition of the remainder of the Property from
parties that are not exchanging, or are exchanging in part and selling the
remainder of their interest to Buyer. Accordingly Buyer shall have no obligation
to close the transaction unless and until all of such sales, exchanges and
partial sale/partial exchanges occur simultaneously, and upon such terms and
conditions as are acceptable to Buyer and Lender in their respective sole
discretion. If Buyer determines, in its sole and absolute discretion, that
closing is unlikely to occur, Buyer may terminate this Agreement at any time.

3.1.5.    Estoppel. If required by Lender, Buyer shall have received, at least
three (3) days prior to closing, an executed estoppel certificate from the
tenant of the property, in form satisfactory to Lender.

3.1.6    Seller’s Representations/ No Default. Each and every representation and
warranty of Seller set forth herein shall be true, correct and complete as of
the Closing Date, and Seller shall not be in default under any, and shall have
otherwise performed in full all, of its obligations to be performed by Seller
under this Agreement as of the Closing Date, including, without limitation,
delivering all of the documents contemplated herein. Sellers shall not have
filed any (or have had filed against it or any of them) any proceeding in
bankruptcy, receivership or any similar proceeding.

3.1.7    No Transfer of Interest. Except to the extent permitted herein, prior
to the Closing Date, Sellers have not and shall not sell, mortgage, pledge,
hypothecate or otherwise transfer or dispose of all or any part of the Property
or any interest therein or in the entity which constitutes a constituent entity
of, or party in, any Seller.

3.2        Failure of Conditions Precedent. The Conditions to Closing set forth
herein are for Buyer’s benefit and may only be waived by Buyer, provided that no
such waiver shall be deemed effective unless made in writing and signed by
Buyer. In addition, Buyer may terminate this Agreement at any time if the tenant
of the Property elects to exercise its purchase option under the Lease, and by
its execution hereof, Seller acknowledges and consents to the assignment of the
purchase option to Buyer. This consent by Seller shall survive the termination
of this Agreement.



--------------------------------------------------------------------------------

4. Fees and Costs.

4.1        Buyer’s Fees and Costs. Buyer will pay (i) the Escrow Agent’s fee
attributable to the closing of the Loan assumption (ii) all document recording
charges, (iii) the cost of the Title Policy and any title endorsements Buyer or
Lender requests to the Title Policy, (iv) any assumption fee charged by the
Lender up to 1% of the loan amount assumed, along with loan processing fees,
escrow coordinating and Lender legal fees, and (v) city/county documentary
transfer tax or similar charge in the amount the Escrow Agent determines to be
required by law, but only to the extent the same exceeds the aggregate sum of
Sixty Two Thousand Five Hundred and 00/100 Dollars ($62,500), such excess to be
determined and paid ratably over all Sellers based on percentage of ownership of
fee simple interest. If Escrow fails to close due to Buyer’s Default under this
Agreement, Buyer shall pay all escrow cancellation and title charges.

4.2        Seller’s Fees and Costs. Each Seller shall pay (i) the cost of Escrow
Agent’s fee attributable to the sale of such Seller’s fee simple interest in the
Property; (ii) city/county documentary transfer tax or similar charges in the
amount the Escrow Agent determines to be required by law (ratably by percentage
of ownership percentage of ownership interest, up to a maximum of Sixty Two
Thousand Five Hundred and 00/100 Dollars($62,500.00)), and (iii) in the event
any Seller elects to enter into a so-called “1031 exchange” transaction, any
additional escrow cost imposed on the Seller so electing by the Escrow Agent in
connection therewith.

4.3        Legal Costs. Each party shall bear the expense of its own counsel.

 

5. Distribution of Funds and Documents.

5.1        Deposit of Funds. After Opening of Escrow, all Cash, if any, received
hereunder by the Escrow Agent shall be held until the close of Escrow and kept
on deposit with other escrow funds in the Escrow Agent’s general escrow
account(s), in any state or national bank, and may be transferred to any other
such general escrow account(s).

5.2        Disbursements. At the close of Escrow, the Escrow Agent will deliver
or wire transfer (i) to each Seller, or their respective order, the allocable
amount of the Cash Portion of the Purchase Price (based on each Seller’s
respective ownership percentage and reduced by any portion allocated to (a) the
Exchange Option) and (b) disposition fees and commissions paid to securities
broker dealers or fees paid to investment advisors engaged by any Seller if
Seller has elected to participate in the Exchange Option, plus or minus any
proration or other credits to which the parties will be entitled hereunder (such
credits and prorations to consist solely of the rental payment due from the
tenant of the Property and debt service payments), and (ii) to Buyer, or order,
any excess funds theretofore delivered to the Escrow Agent by Buyer. All other
disbursements by the Escrow Agent shall be made by checks of the Escrow Agent.
For purposes of calculating prorations, Buyer shall be deemed to be in title to
the Property, and therefore, entitled to the income therefrom and responsible
for the expenses thereof for the entire day upon which the Closing occurs,
proration shall be made on the basis of the actual number of days of the month
which shall have elapsed as of the day of the Closing and based upon the actual
number of days in the month and a three-hundred-sixty-five (365) days per year,
provided, however, no prorations shall be made for direct expense items paid by
the tenant of the property. Insurance shall not be prorated. Except as expressly
set forth in this Agreement, all items of income and expense which accrue for
the period prior to the Closing will be for the account of Seller and all items
of income and expense which accrue for the period after Closing will for the
account of Buyer. The balance of any operating reserve held by Seller’s agent
may be distributed through the Escrow on a prorata basis, provided any Seller
receiving such distribution through escrow hereby represents and warrants that
it is the authorized party entitled to such distribution and shall indemnify,
defend and hold harmless Buyer from any claims with respect thereto. The
provisions of this Section 12 shall survive closing.

5.3        Recorded Documents. The Escrow Agent will cause the County Recorder
to mail the Grant Deed and any other recorded document, after recordation, to
Buyer. The Escrow Agent will, at the close of Escrow, deliver to each Seller, as
the same pertains to its interest, a copy (conformed to show recording date) of
its Grant Deed and each document recorded to clear title to place title in the
condition required by the Agreement.



--------------------------------------------------------------------------------

5.4        Unrecorded Documents. At the close of Escrow, the Escrow Agent will
deliver by United States mail (or will hold for personal pickup, if requested)
each unrecorded document received hereunder by the Escrow Agent to the payee or
person (i) acquiring rights under such document, or (ii) for whose benefit such
document was acquired.

6.          Default. If Escrow fails to close due to Buyer’s Default, each
Seller’s sole remedy shall be to terminate this agreement. If Escrow fails to
close due to Seller’s default, or if any of Seller’s covenants, representations,
or warranties are not true and correct as of Closing, then Buyer, in addition to
any other right or remedy at law or in equity, shall be entitled to specific
performance of Seller’s obligation to convey the Property.

 

7. Buyer Representations and Warranties.

7.1        No Concern of the Escrow Agent. The Escrow Agent shall have no
concern with, or liability or responsibility for, this Section.

7.2        Purchase As-Is. BUYER REPRESENTS AND WARRANTS THAT IT IS RELYING
SOLELY ON ITS OWN INSPECTIONS, INVESTIGATIONS AND ANALYSES OF THE PROPERTY IN
ENTERING INTO THIS AGREEMENT AND BUYER IS NOT RELYING IN ANY WAY ON ANY
REPRESENTATIONS, STATEMENTS, AGREEMENTS, WARRANTIES, STUDIES, REPORTS,
DESCRIPTIONS, GUIDELINES OR OTHER INFORMATION OR MATERIAL FURNISHED BY SELLERS
OR THEIR REPRESENTATIVES, WHETHER ORAL OR WRITTEN, EXPRESS (EXCEPT TO THE EXTENT
EXPRESSLY SET FORTH HEREIN) OR IMPLIED OF ANY NATURE WHATSOEVER REGARDING ANY
SUCH MATTERS AND IS BUYING BUYER’S INTEREST IN AN “AS-IS” CONDITION. BUYER IS A
SOPHISTICATED, EXPERIENCED INVESTOR AND WILL RELY ENTIRELY ON ITS REVIEW OF THE
PROPERTY. BUYER ACKNOWLEDGES THAT SELLERS HAVE LIMITED KNOWLEDGE REGARDING THE
CONDITION OF THE PROPERTY. ANYTHING TO THE CONTARY CONTAINED HEREIN
NOTWITHSTANDING, THE FOREGOING SHALL NOT RELIEVE SELLERS OF LIABILITY FOR ANY
BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH HEREIN.

8.          Seller Representations and Warranties. Each Seller hereby represents
and warrants to Buyer that the following are true and correct on the date of
this Agreement, and shall be true and correct as of the Closing Date.

8.1.        Interest Free and Clear. Sellers represent and warrant that the
Property will be conveyed to Buyer free and clear of any lien or encumbrance
except (i) such items Buyer indicates are approved on the Title Report or
Supplemental Title Report; (ii) the Loan and the Loan Assumption Documents, and
that except for the Loan, Buyer has not encumbered its interest in the Property
(or in the entity which owns the Property). The party executing this Agreement
or any other agreement contemplated under this agreement on behalf of each
Seller represents and warrants that it/he/she is authorized to execute and
deliver this Agreement and no consent or approval of any other party is required
in connection with the transactions contemplated herein. No Seller has filed nor
to any Seller’s knowledge, been the subject of any filing of a petition under
federal bankruptcy law or any federal or state insolvency laws or laws for
compromise of indebtedness or for the reorganization of debtors, nor has any
Seller transferred its interest, or any underlying interest in Seller, in
contravention of any law, ordinance, covenant, agreement, representation or
warranty including without limitation, the Loan Documents. The execution and
delivery of this Agreement and the consummation of the transactions set forth
herein have been authorized pursuant to all requisite limited liability company
or other action and will not violate (i) any provisions of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to any Seller or the articles of
organization, certificate of formation, operating agreement, limited liability
company agreement, or any other organizational document of Sellers (or those of
any constituent entity of Seller) or (ii) result in a breach of or constitute a
default under any indenture, agreement, lease or instrument to which any Seller
is a party or by which the Property may be bound or affected. Each Seller
consents to the transfer and conveyance of the undivided interest of the other
Sellers in the Property to Buyer and waives any rights under the Tenants in
Common Agreement and related documents, including, without limitation, the Call
Agreement, entered into in connection therewith or in connection with any of the
transactions contemplated by this Agreement, including, without limitation, any
restrictions on transfer, buy/sell rights, rights of appraisal, piggyback rights
or rights of first offer or first refusal and any notice requirements in
connection therewith or otherwise.



--------------------------------------------------------------------------------

8.2.        Authority To Transact. Each Seller is validly organized and in good
standing and authorized to business in the State of California. Each Seller,
which for purposes of this Section 8.2 includes its partners, members,
stockholders, trustees, and any other constituent entities or persons,
overseers, trustees, shareholders, and senior executive officers) has not been
designated as a “specifically designated national and blocked person” on the
most current list published by the U.S. Department of Treasury Office of Foreign
Asset Control at its official website, http://www.treas.gove/ofac/t11 or any
replacement website or other replacement official publication of such list, and
to each Seller’s actual knowledge, none of the partners, members, principal
stockholders and any other constituent entities or persons of such Seller have
been designated as a “specifically designated national and blocked person” on
the most current list of published by the U.S. Department of Treasury Office of
Foreign Asset Control at its official website, http://www.treas.gove/ofac/t11 or
any replacement website or other replacement official publication of such list;
and Seller is not in violation of compliance with the regulations of the Office
of Foreign Asset Control of the Department of Treasury and any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or any other governmental action relating
thereto.

8.3         Binding Agreement. This Agreement is, and all the documents executed
by Sellers which are to be delivered to Buyer at the Closing, will be, duly
authorized, executed and delivered by Sellers, and Sellers have consented to the
sale of the Property and waived any right of first refusal, option to purchase,
or other rights associated with the tenancy in common form of ownership. The
obligations contained in this Agreement are and will be legal, valid and binding
obligations of Sellers enforceable against Sellers in accordance with their
respective terms (except to the extent such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium and other similar principles
affecting creditor’s rights). To each Seller’s actual knowledge, there is no
threatened claim or litigation that arises out of Seller’s ownership or sale of
the Property which might adversely affect the Property, the use thereof, or
Seller’s ability to perform its obligations hereunder.

8.1.2      Indemnity. Each and every representation and warranty of Sellers set
forth herein shall be true, correct and complete in all respects as of the
Closing Date. Each Seller hereby agrees to indemnify, defend and hold harmless
Buyer and all of its limited partners, general partners, officers, directors,
affiliates and advisors from any and all damages, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees) that they may incur by reason of
such Seller’s failure to fulfill all of the terms and conditions of this
Agreement or by reason of the untruth or inaccuracy of any of the
representations, warranties or agreements contained herein or in any other
documents such Seller has furnished to any of the foregoing in connection with
the transactions described herein. This indemnification includes, but is not
limited to, any damages, losses, liabilities, costs and expenses (including
reasonable attorneys’ fees) incurred by Buyer, or any of its members, managers,
officers, directors, affiliates or advisors defending against any alleged
violation of federal or state securities laws which is based upon or related to
any untruth or inaccuracy of any of the representations, warranties or
agreements contained herein or in any other documents that Buyer has furnished
to any of the foregoing in connection with this transaction.

8.2.        Compliance. Within five (5) days after receipt of a written request
from Buyer, each Seller agrees to provide such information and to execute and
deliver such documents as may be reasonably necessary to comply with any and all
laws and regulations to which Buyer or Sellers are subject, and Seller further
agrees to execute and deliver such documents and agreement as may reasonably
required to close the transactions described herein.

8.3        Survival. The representations and warranties of Sellers set forth
herein above shall not merge into any instrument or conveyance delivered at the
Closing and shall survive the close of Escrow or termination of this Agreement.



--------------------------------------------------------------------------------

9. General Provisions.

9.1 Interpretation. The use herein of (i) the neuter gender includes the
masculine and the feminine, and (ii) the singular number includes the plural,
whenever the context so requires. Captions in this Agreement are inserted for
convenience of reference only and do not define, describe or limit the scope or
the intent of this Agreement or any of the terms hereof. All exhibits referred
to herein and attached hereto are incorporated by reference. This Agreement,
together with the other Transaction Documents, contain the entire agreement
between the parties relating to the transactions contemplated hereby, and all
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged herein. Notwithstanding anything
contained in this Agreement to the contrary, this Agreement shall not be
construed to make the parties hereto partners or joint venturers, or to render
either party liable for any debts or obligations of the other, it being the
intention of the parties to merely create the relationship of Seller and Buyer
with respect to the Property to be conveyed as contemplated hereby. The making,
execution and delivery of this Agreement by the parties hereto have been induced
by no representations, statements, warranties or agreements other than those
expressly set forth herein.

9.2 Modification. No modification, waiver, amendment, discharge or change of
this Agreement shall be valid unless the same is in writing and signed by the
party against which the enforcement thereof is or may be sought.

9.3 Cooperation. Buyer and Sellers acknowledge that it may be necessary to
execute documents other than those specifically referred to herein to complete
the acquisition of Buyer’s Interest as provided herein. Buyer and each Seller
agree to cooperate with each other by executing such other documents or taking
such other action as may be reasonably necessary to complete the transaction
contemplated herein in accordance with the parties’ intent evidenced in this
Agreement. Each Seller acknowledges and agrees that it is hereby granting Buyer
the authority to finalize the Loan Assumption Documents and that Seller’s asset
manager is authorized to make changes to such documents and to the Transaction
Documents and other documents contemplated hereunder as necessary to accomplish
the Closing of the Transaction, including, without limitation, the closing
statement for the assumption of the Loan, execution deficiencies, updating or
inserting figures which must be adjusted by reason of the Closing Date of the
transaction being uncertain at the time of the execution hereof, and changes
required due to any Seller electing to participate in, or increase or decrease
its participation percentage in the Exchange Option.

9.4 Assignment of Rights and Interests. To the extent that Sellers have a right
or interest, and to the extent those rights or interests are assignable, each
Seller hereby assigns, on a non-exclusive basis, Sellers’ rights and interest in
any third party representations, warranties, indemnities and guaranties with
respect to the Property. Such third party representations, warranties,
indemnities and guaranties to be assigned on a non-exclusive basis may include,
without limitation, any and all rights and interests relating to (a) work
performed by third parties on or at the Property, and (b) the contracts Sellers
(or their asset manager) entered into with respect to the Property. This
provision shall survive the close of Escrow.

9.5 Assignment. No Seller shall assign its rights under this Agreement, except
to its accommodator and in such case, subject to the conditions set forth
herein, without first obtaining Buyer’s written consent, which consent may be
withheld in Buyer’s sole and absolute discretion and is subject to the approval
of Lender. No such assignment shall operate to release the assignor thereunder
from the obligation to perform all obligations of Seller hereunder or a release
of any Seller or any guarantor under the Loan from its obligations under the
Loan Documents.

9.6 Notices. Unless otherwise specifically provided herein, all notices, demands
or other communications given hereunder shall be in writing and shall be
addressed as follows:



--------------------------------------------------------------------------------

If to Sellers, to the

parties listed in Ex. D:

c/o Griffin Capital

2121 Rosecrans Avenue, Suite 3321

El Segundo, California 90245

Tel: (310) 606-5900

If to Buyer, to the address listed under Buyer’s name on the signature page to
this Agreement.

Any party may change such address by written notice to the Escrow Agent and the
other party. Unless otherwise specifically provided for herein, all notices,
payments, demands or other communications given hereunder shall be deemed to
have been duly given and received (i) upon personal delivery or (ii) as of the
third Business Day after mailing by United States registered or certified mail,
return receipt requested, postage prepaid, addressed as set forth above, or
(iii) the date of receipt after deposit with FedEx or other similar overnight
delivery system, specifying receipted delivery.

9.7 Eminent Domain. If, prior to the close of Escrow, all of the Property is
taken or appropriated by any public or quasi-public authority under the power of
eminent domain or Sellers receive actual notice of any pending or threatened
condemnation proceedings affecting all of the Property, then Buyer may terminate
this Agreement without further liability hereunder. In the event of a partial
taking of the Property or the threatened partial taking of the Property with
respect to which any Seller has received actual notice that materially and
adversely affects the ability to operate the Property for the purposes it is
currently operated, then Buyer may elect to either (a) terminate this Agreement
or (b) purchase the Buyer’s Interest with a reduction in the Purchase Price in
an amount equal to the condemnation award actually received by Buyer from the
condemning authority with respect to Seller’s Interest. In the event of a
threatened taking or a lack of finality of any proceedings to determine the
award in an actual taking, Escrow shall close and Sellers shall assign to Buyer
its interest in any condemnation award with respect to Buyer’s Interest made by
the governmental entity.

9.8 Loss or Damage. Buyer shall have no right to terminate this Agreement in the
event of any loss or damage to the Property, provided that Buyer shall have the
right to receive an assignment of any insurance proceeds received by Seller with
respect to such loss upon the close of Escrow.

9.9 Periods of Time. All time periods referred to in this Agreement include all
Saturdays, Sundays and state or United States holidays, unless Business Days are
specified, provided that if the date or last date to perform any act or give any
notice with respect to this Agreement falls on a Saturday, Sunday or state or
national holiday, such act or notice may be timely performed or given on the
next succeeding Business Day.

9.10 Counterparts. This Agreement and any other document or agreement executed
in connection with the transactions contemplated hereunder may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which when taken together shall be deemed fully executed originals. Signature
pages to this Agreement (or any other document executed in connection with the
transactions contemplated hereunder) may be detached from any copy of the
agreement in question without impairing the legal effect of any signatures or
notaries thereon, and may be attached to another counterpart of the agreement in
question identical in form, but having attached to it additional signature
pages.

9.11    Joint and Several Liability. If any party consists of more than one
person or entity, the liability of each such person or entity signing this
Agreement shall be joint and several.

9.12    Choice of Law. This Agreement shall be construed and enforced in
accordance with internal the laws of the State of California, without regard to
conflict of laws principles.



--------------------------------------------------------------------------------

9.13    Third Party Beneficiaries. Buyer and Seller do not intend to benefit any
party (including any other Tenants in Common) that is not a party to this
Agreement and no such party shall be deemed to be a third party beneficiary of
this Agreement or any provision hereof.

9.14    Severability. If any term, covenant, condition, provision or agreement
herein contained is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, such fact shall in no way affect the validity
or enforceability of the other portions of this Agreement.

9.15    Binding Agreement. Subject to any limitation on assignment set forth
herein, all terms of this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective legal
representatives, successors and assigns.

9.16    ARBITRATION OF DISPUTES.

9.16.1 ALL CLAIMS SUBJECT TO ARBITRATION. ANY DISPUTE, CONTROVERSY OR OTHER
CLAIM ARISING UNDER, OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY AMENDMENT THEREOF, OR THE BREACH OR
INTERPRETATION HEREOF OR THEREOF, SHALL BE DETERMINED AND SETTLED BY BINDING
ARBITRATION IN THE CITY OF LOS ANGELES, STATE OF CALIFORNIA, IN ACCORDANCE WITH
THE CALIFORNIA CIVIL CODE AND CODE OF CIVIL PROCEDURE, AND THE RULES AND
PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION. THE PREVAILING PARTY SHALL
BE ENTITLED TO AN AWARD OF ITS REASONABLE COSTS AND EXPENSES INCLUDING BUT NOT
LIMITED TO ATTORNEYS’ FEES. ANY AWARD RENDERED THEREIN SHALL BE FINAL AND
BINDING ON EACH AND ALL OF THE PARTIES THERETO AND THEIR PERSONAL
REPRESENTATIVES, AND JUDGMENT MAY BE ENTERED THEREON IN ANY COURT OF COMPETENT
JURISDICTION.

9.16.2 WAIVER OF LEGAL RIGHTS. BY INITIALING IN THE SPACE BELOW, THE PARTIES
ACKNOWLEDGE AND AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN
THIS ARTICLE DECIDED BY NEUTRAL ARBITRATION AS PROVIDED UNDER CALIFORNIA LAW AND
THAT THEY ARE WAIVING ANY RIGHTS THEY MAY POSSESS TO HAVE THE DISPUTE LITIGATED
IN A COURT OR BY JURY TRIAL. THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THEY
ARE WAIVING THEIR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL EXCEPT TO THE EXTENT
SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THIS SECTION. IF EITHER PARTY REFUSES
TO SUBMIT TO ARBITRATION AFTER EXECUTION OF THIS AGREEMENT AND INITIALING BELOW,
SUCH PARTY MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE. EACH PARTY’S AGREEMENT TO THIS SECTION IS VOLUNTARY.
THE PARTIES HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THIS SECTION 8 TO NEUTRAL ARBITRATION.

SEE ATTACHED FOR INITIAL BLOCKS

9.17    ACCEPTANCE OR REJECTION OF BUYER’S OFFER. THIS AGREEMENT DOES NOT
CONSTITUTE AN OFFER OF ANY KIND BY BUYER AND SHALL NOT BIND BUYER UNLESS DULY
EXECUTED AND DELIVERED BY BOTH BUYER AND SELLER.

9.18    Broker’s Commission. Seller and Buyer each represent and warrant to the
other party that no brokerage, finder’s fee or other compensation is due and
payable with respect to the transaction contemplated herein arising out of any
action or representation by such party other than (a) the disposition fee
payable to Seller’s asset manager, which shall be paid by Seller at its sole
cost and expense; and (b) any commission associated with the sale or
redeployment of equity in the Property and payable to the party identified in
Exhibit C attached hereto and by this reference, made a part hereof



--------------------------------------------------------------------------------

(“Advisor”), which shall be paid by Seller pursuant to separate written
agreement. Each of Seller and Purchaser shall indemnify, defend and hold the
other party harmless from and against any loss, damages, costs and expenses
(including, but not limited to, attorneys’ fee and costs) incurred by such party
by reason of any breach or inaccuracy of its representations and warranties
contained in this Section 9.18.

9.19    Tax Deferred Exchange Cooperation. Any Seller may elect to exchange the
Property for other property in a transaction qualifying under Internal Revenue
Code Section 1031. Buyer and Seller agree that Buyer will reasonably cooperate
with Seller to effectuate such exchange, at Seller’s sole cost and expense, so
long as (a) such electing Seller does not delay the closing of the transactions
contemplated herein; and (b) Buyer’s Lender does not disapprove of the same. Any
Seller electing to enter into such an exchange agrees to indemnify, defend and
hold Buyer harmless for any loss, damage, claim or liability to the extent
arising out of Buyer’s agreement to permit performance by an accommodation
party. Upon designation of an accommodation party, Buyer shall render
performance of all of its obligations to the accommodation party. Assignment of
Seller’s obligations hereunder shall be subject to the approval of any lender of
Buyer.

9.20    Recordation. This Agreement shall not be recorded or filed in the public
land or other public records of any jurisdiction by either party and any attempt
to do so may be treated by the other party as a breach to this Agreement,
subject, nevertheless, to any statutory reporting requirements of Buyer.

9.21    Attorneys’ Fees. If any action is brought by either party against the
other party, relating to or arising out of this Agreement, the transactions
described herein or the enforcement hereof, or with respect to a breach of a
representation or warranty hereunder, the prevailing party shall be entitled to
recover from the other party reasonable attorneys’ fees, costs and expenses
incurred in connection with the prosecution or defense of such action. For
purposes of this Agreement, the term ‘attorneys’ fees’ or ‘attorneys’ fees and
costs’ means the fees and expenses of counsel to the parties hereto, which may
include printing, photostating, duplicating and other expenses, air freight
charges, fees billed for law clerks, paralegals, and other person not admitted
to the bar but performing services under the supervision of an attorney, and the
costs and fees incurred in connection with the enforcement or collection of any
judgment obtain in any proceeding. The provisions of this Section 9.21 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

9.22    Further Assurances. Sellers shall promptly (1) cure any defects in the
execution and delivery of any documents to be provided in connection with this
transaction, (2) provide, and to cause each constituent entity in Seller to
provide, Lender and Buyer such additional information and documentation on
Sellers and each legal or beneficial owner of Sellers, policies, procedures and
sources of funds as Lender deems necessary or prudent to enable Lender to comply
with Anti-Money Laundering Laws as now in existence or hereafter amended, and
(3) execute and deliver, or cause to be executed and delivered, all such other
documents, agreements and instruments as Lender or Buyer may reasonably request
to correct any omissions in the documents to be provided hereunder, including,
without limitation, those needed, to perfect, protect or preserve any Liens
created under any of the Loan Documents, or to make any recordings, file any
notices, or obtain any consents, as may be necessary or appropriate in
connection therewith.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

BUYER:

THE GC NET LEASE (CARLBAD) INVESTORS, LLC

a Delaware limited liability company

By:  Griffin Capital Corporation

Its:   Sole Member

By: /s/ Kevin A. Shields

Name: Kevin A. Shields

Its: CEO

Dated: May 13, 2011 (“Effective Date”)

 

SELLER:

Griffin Capital (Carlsbad Pointe) Investor 4, LLC,

a Delaware limited liability company

By:

 

/s/ Diane Howard Belding

 

      Diane Howard Belding

Its:

 

Managing Member

Griffin Capital (Carlsbad Pointe) Investor 6, LLC,

a Delaware limited liability company

By:

 

/s/ Mark A. Rooker

 

      Mark A. Rooker, Managing Member

Griffin Capital (Carlsbad Pointe) Investor 7, LLC,

a Delaware limited liability company

By:

 

/s/ John Crncich

 

      John Crncich, Managing Member

Griffin Capital (Carlsbad Pointe) Investor 8, LLC,

a Delaware limited liability company

By:

 

/s/ Michelle C. Rooker

 

      Michelle C. Rooker



--------------------------------------------------------------------------------

Griffin Capital (Carlsbad Pointe) Investor 9, LLC,

a Delaware limited liability company

By:

 

      The Hunt Trust, dated March 18, 1993

Its:

 

      Managing Member

By:

 

/s/ Steven M. Hunt

 

       Steven M. Hunt, Trustee

By:

 

/s/ Marilyn B. Hunt

 

       Marilyn B. Hunt, Trustee

Griffin Capital (Carlsbad Pointe) Investor 11, LLC,

a Delaware limited liability company

By:

 

      Hunt Trust, dated November 4, 1998

Its:

 

      Managing Member

 

      By:

 

/s/ Tyler Hunt

   

       Tyler Hunt, Trustee

 

      By:

 

/s/ Patsy Hunt

   

       Patsy Hunt, Trustee

Griffin Capital (Carlsbad Pointe) Investor 13, LLC,

a Delaware limited liability company

By:

 

/s/ Harold B. Garner Jr.

 

       Harold B. Garner Jr.

Its:

 

Managing Member

Griffin Capital (Carlsbad Pointe) Investor 15, LLC,

a Delaware limited liability company

By:

 

      Jackmar Realty Corporation

Its:

 

      Managing Member

 

      By:

 

/s/ William Schachter

   

       William Schachter

 

      Title:

 

Member

Griffin Capital (Carlsbad Pointe) Investor 16, LLC,

a Delaware limited liability company

By:

 

/s/ Richard G. Tait

 

       Richard G. Tait, Managing Member



--------------------------------------------------------------------------------

Griffin Capital (Carlsbad Pointe) Investor 17, LLC,

a Delaware limited liability company

By:

 

Restated Forsyth Trust, dated September 19, 2000

Its:

 

Managing Member

 

By:

 

/s/ Gordon Forsyth

   

        Gordon Forsyth, Trustee

 

By:

 

/s/ Veronica Forsyth

   

        Veronica Forsyth, Trustee

Griffin Capital (Carlsbad Pointe) Investor 18, LLC,

a Delaware limited liability company

By:

 

VELO PARTNERS, a California general partnership

Its:

 

Sole Member

 

By:

 

Sandor Zirulnik and Frances Burgess Trust U/D/T 4/17/06

 

Its:

 

General Partner

   

By:

 

/s/ Sandor P. Zirulnik

     

        Sandor P. Zirulnik, Trustee

   

By:

 

/s/ Frances N. Burgess

     

        Frances N. Burgess, Trustee

 

By:

 

Steve and Jennifer Banker, husband and wife, as community property

 

Its:

 

General Partner

   

By:

 

/s/ Steve Banker

     

        Steve Banker

   

By:

 

/s/ Jennifer Banker

     

        Jennifer Banker

 

By:

 

R/M Sabre Street Associates, LLC, a Delaware limited liability company

 

Its:

 

General Partner

   

By:

 

/s/ Ingrid J.B. Madsen

     

        Ingrid J.B. Madsen, a Manager

   

By:

 

/s/ Victor Rauch

     

        Victor Rauch, a Manager



--------------------------------------------------------------------------------

Griffin Capital (Carlsbad Pointe) Investor 20, LLC,

a Delaware limited liability company

By:   The Finberg Trust of 1995, dated April 4, 1995 Its:   Managing Member  
By:   /s/ Roger Finberg           Roger Finberg, Trustee

Griffin Capital (Carlsbad Pointe) Investor 21, LLC,

a Delaware limited liability company

By:   The Hans Kruger Trust Its:   Managing Member   By:   /s/ Hans Kruger    
      Hans Kruger, Trustee

Griffin Capital (Carlsbad Pointe) Investor 22, LLC,

a Delaware limited liability company

By:   Richard C. and Juanita S. Boulger Revocable Trust Its:   Managing Member  
By:   /s/ Richard C. Boulger           Richard C. Boulger, Trustee   By:   /s/
Juanita S. Boulger             Juanita S. Boulger, Trustee

Griffin Capital (Carlsbad Pointe) Investor 23, LLC,

a Delaware limited liability company

  By:   /s/ James V. Dusserre           James V. Dusserre, Managing Member   By:
  /s/ Joanne C. Dusserre           Joanne C. Dusserre, Managing Member

Griffin Capital (Carlsbad Pointe) Investor 24, LLC,

a Delaware limited liability company

By:   Trust of James Rossi and Noreen Rossi, dated March 4, 1993 Its:   Managing
Member   By:   /s/ James Rossi           James Rossi, Trustee



--------------------------------------------------------------------------------

Griffin Capital (Carlsbad Pointe) Investor 25, LLC,

a Delaware limited liability company

By:   2000 Harvey Hunt Duryee and Christine Hawgood Duryee Revocable Trust Its:
  Managing Member   By:   /s/ Harvey Hunt Duryee           Harvey Hunt Duryee,
Trustee   By:   /s/ Christine Hawgood Duryee           Christine Hawgood Duryee,
Trustee

Griffin Capital (Carlsbad Pointe) Investor 26, LLC,

a Delaware limited liability company

By:   Windman Declaration of Trust Its:   Managing Member   By:   /s/ Murray
Windman           Murray Windman, Trustee   By:   /s/ Pauline Windman    
      Pauline Windman, Trustee

Griffin Capital (Carlsbad Pointe) Investor 27, LLC,

a Delaware limited liability company

By:   /s/ Peter J. Martinelli         Peter J. Martinelli, Managing Member

Griffin Capital (Carlsbad Pointe) Investor 28, LLC,

a Delaware limited liability company

By:   /s/ Phillip Steinschreiber         Phillip Steinschreiber, Managing Member



--------------------------------------------------------------------------------

CONSENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under the Agreement and (iii) be bound by the
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until the Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to the
Agreement unless and until the same shall be accepted by the undersigned in
writing.

Dated: May 13, 2011 (the “Opening of Escrow”)

CHICAGO TITLE COMPANY

(“Escrow Agent”)

 

 

By:

 

X

 

Its:

 

Escrow Officer